                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.:      EDCV 18-01168 DSF (RAO)                               Date:    April 3, 2019
 Title:         Williams Rodriguez v. A. Rodriguez et al.



 Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                Donnamarie Luengo                                        N/A
                  Deputy Clerk                                  Court Reporter / Recorder

      Attorneys Present for Plaintiff(s):                   Attorneys Present for Defendant(s):

                       N/A                                                 N/A

Proceedings:            (In Chambers) ORDER TO SHOW CAUSE RE: FAILURE TO
                        PROSECUTE

        On February 8, 2019, the Court granted the parties’ joint stipulation to continue discovery
cutoff and other dates, including the date for filing status reports. Dkt. No. 30. Pursuant to the
Court’s February 8, 2019 order, each party’s status report was due on March 11, 2019.

        On March 11, 2019, Defendants filed their status report with the Court. Dkt. No. 32.
Plaintiff did not file his status report.

         Plaintiff is hereby ordered to show cause, in writing, on or before April 24, 2019, why
his action should not be dismissed for failure to prosecute. Plaintiff may discharge this Order by
filing a status report on or before April 24, 2019.

       Plaintiff is warned that failure to timely respond to this Order will result in a
recommendation that this action be dismissed for failure to prosecute and obey Court
orders.

       IT IS SO ORDERED.



                                                                                               :
                                                                  Initials of Preparer         dl




CV-90 (05/15)                       CIVIL MINUTES - GENERAL                                 Page 1 of 1
